STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS
                                                                                        FILED
                                                                                   February 2, 2021
                                                                                   EDYTHE NASH GAISER, CLERK
                                                                                   SUPREME COURT OF APPEALS
In re B.Y., M.Y., L.R., I.R., and S.R.                                                 OF WEST VIRGINIA



No. 20-0643 (Kanawha County 19-JA-735, 19-JA-736, 19-JA-737, 19-JA-738, and 19-JA-739)



                               MEMORANDUM DECISION


        Petitioner Mother K.Y., by counsel Edward L. Bullman, appeals the Circuit Court of
Kanawha County’s June 22, 2020, order terminating her parental rights to B.Y., M.Y., L.R., I.R.,
and S.R. 1 The West Virginia Department of Health and Human Resources (“DHHR”), by counsel
Mindy M. Parsley, filed a response in support of the circuit court’s order. The guardian ad litem,
Jennifer R. Victor, filed a response on behalf of the children also in support of the circuit court’s
order. On appeal, petitioner argues that the circuit court erred in denying her an improvement
period and terminating her parental rights rather than employing a less-restrictive dispositional
alternative.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In December of 2019, the DHHR filed a child abuse and neglect petition against petitioner
alleging that she exposed the children to inappropriate caregivers and engaged in domestic
violence. The DHHR alleged that petitioner filed a police report against her live-in boyfriend after
he hit B.Y., causing welts and marks on the child’s back, legs, and buttocks. Despite this violence
against the child, petitioner allowed her boyfriend to move back in the home and continued to
engage in domestic violence with him. Further, petitioner harbored her boyfriend from police
despite knowing that he had outstanding warrants for strangling her and hitting B.Y. The DHHR
also alleged that petitioner had prior Child Protective Services (“CPS”) involvement following


       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).
                                                  1
allegations that I.R. was being sexually abused by an individual with whom petitioner lived. 2 In
sum, the DHHR alleged that petitioner failed to protect her children or provide them with a safe
home free from domestic violence. Petitioner waived her preliminary hearing.

         The circuit court held an adjudicatory hearing in January of 2020, wherein petitioner
stipulated to the allegations contained in the petition. Specifically, petitioner stipulated that she
failed to protect the children from domestic violence and permitted the children to be supervised
by her boyfriend even though he had physically and emotionally abused her and the children. The
circuit court accepted petitioner’s stipulation and adjudicated her as an abusing parent. The circuit
court also ordered the DHHR to provide petitioner with remedial services such as parenting and
adult life skills classes, random drug screens, supervised visitation, domestic violence counseling,
and a psychological evaluation.

        Although petitioner complied with several services such as parenting and adult life skills
classes, petitioner failed to consistently submit to drug screens and tested positive for marijuana
when she did submit to screens. Petitioner underwent a psychological evaluation, the results of
which indicated that she had a “highly guarded” prognosis for attaining minimally adequate
parenting. The evaluating psychologist based petitioner’s prognosis on her history of domestic
violence, impaired judgment, chronic substance abuse, and “involvement of personality
dysfunction.” Thereafter, petitioner filed a motion for a post-adjudicatory improvement period.

        In May of 2020, the circuit court held a dispositional hearing. The DHHR presented the
testimony of petitioner’s caseworker, who stated that petitioner complied with services but failed
to internalize the content and continued testing positive for marijuana. The caseworker testified
that, at some point during the proceedings, petitioner retrieved the children from their kinship
placement with petitioner’s grandmother and took them to her home. At the home, petitioner left
the children to be supervised overnight by a new live-in boyfriend while she went to work. The
caseworker also claimed that petitioner failed to acknowledge her substance abuse and claimed
she tested positive for marijuana due to vaping a nicotine substance and consuming Mountain
Dew. The caseworker testified that petitioner filed a grievance against the DHHR, essentially
repudiating her stipulation at adjudication and claiming that she was not at fault regarding the
incidents of domestic violence in her home. The caseworker conceded that petitioner aided the
State in prosecuting her former boyfriend and obtained and maintained housing and employment.

        Petitioner presented the testimony of her grandmother, who testified that she arranged for
a family friend to watch the children and claimed that petitioner was not dating the man who the
DHHR claimed was petitioner’s boyfriend. Petitioner’s service provider testified very favorably
on petitioner’s behalf, stating that petitioner complied with services, asked questions about the
material, and was inquisitive and engaged. Petitioner testified that she was participating in services
and cooperating with the State in prosecuting her former boyfriend. Petitioner stated that she would
participate in any service required of her. However, petitioner denied telling her caseworker that
she tested positive for marijuana due to consuming Mountain Dew.




       2
           It does not appear that the allegations of sexual abuse were ever substantiated.
                                                   2
        By order entered on June 22, 2020, the circuit court found that petitioner participated in
most of the services offered, maintained employment, and obtained housing. The circuit court
concluded, however, that petitioner failed to benefit from the services provided and failed to retain
or implement the information provided. The circuit court noted that petitioner failed to adequately
adhere to the random drug screening protocols, offered “unlikely and absurd” excuses for her
positive drug screens, and denied or minimized the impact of her substance abuse. The circuit court
found that petitioner repudiated her stipulation at adjudication by filing a grievance against CPS
in which she denied responsibility for the circumstances that led to the petition’s filing. The circuit
court further found that petitioner failed to provide adequate supervision for her children, allowed
the children to live with her during the proceedings in violation of court order, arranged for a new
boyfriend to care for the children, was dishonest about the arrangement, and conspired with her
grandmother to conceal the situation. The circuit court found that petitioner’s testimony in the
matter was not credible. Accordingly, the circuit court denied petitioner’s motion for an
improvement period and terminated her parental rights upon finding that there was no reasonable
likelihood that petitioner could correct the conditions of abuse and neglect in the near future and
that termination of her parental rights was necessary for the children’s welfare. It is from the June
22, 2020, dispositional order that petitioner appeals. 3

       The Court has previously established the following standard of review in cases such as this:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the circuit court erred in denying her motion for a post-
adjudicatory improvement period. Petitioner contends that she acknowledged that her toxic
relationships harmed her children by exposing them to domestic violence. Petitioner states that,
contrary to the guardian’s claims, her grievance against CPS did “nothing to take away from [her]
acceptance of responsibility.” The grievance complains only of not having been granted an
improvement period and being told that her rights would be terminated despite her participation in
services. Petitioner avers that her testimony and that of her grandmother established that the


       3
       According to the guardian, the children were placed with their respective fathers with a
permanency plan to remain in their care.


                                                  3
children were left in the care of a family friend. No evidence was ever presented that the family
friend was a risk to the children or abused them in any way. Petitioner further argues that she fully
participated in domestic violence counseling and other services. Although the evaluating
psychologist’s report indicated that petitioner would be unable to grasp the concepts necessary to
protect herself and the children from abusive relationships, petitioner’s service provider testified
that petitioner was gaining insight and would be able to protect herself and the children. As such,
petitioner claims that the circuit court was clearly wrong in finding that she failed to demonstrate
that she was likely to fully participate in an improvement period.

        The decision to grant or deny an improvement period rests in the sound discretion of the
circuit court. See In re M.M., 236 W. Va. 108, 115, 778 S.E.2d 338, 345 (2015) (“West Virginia
law allows the circuit court discretion in deciding whether to grant a parent an improvement
period.”); Syl. Pt. 6, in part, In re Katie S., 198 W. Va. 79, 479 S.E.2d 589 (1996) (“It is within the
court’s discretion to grant an improvement period within the applicable statutory requirements[.]”).
We have also held that a parent’s “entitlement to an improvement period is conditioned upon the
ability of the [parent] to demonstrate ‘by clear and convincing evidence that the respondent is
likely to fully participate in the improvement period.’” In re Charity H., 215 W. Va. 208, 215, 599
S.E.2d 631, 638 (2004) (quoting W. Va. Code § 49-6-12(b)(2) (1996)).

        Contrary to her claims, petitioner fails to establish that she was entitled to an improvement
period. Following the close of evidence at the dispositional hearing, the circuit court found that
petitioner failed to benefit from the services provided and failed to retain or implement the
information provided. Indeed, petitioner retrieved the children from her grandmother and allowed
them to stay under the care of an unapproved boyfriend. While petitioner claims that both she and
the grandmother testified that the grandmother arranged for the “family friend” to watch the
children, the circuit court found that petitioner’s testimony was not credible. We find no error in
this determination, as the circuit court was free to make a credibility determination in weighing
that evidence. See Michael D.C. v. Wanda L.C., 201 W. Va. 381, 388, 497 S.E.2d 531, 538 (1997)
(“[a] reviewing court cannot assess witness credibility through a record. The trier of fact is
uniquely situated to make such determinations and this Court is not in a position to, and will not,
second guess such determinations.”). Moreover, the circuit court found that petitioner failed to
adequately adhere to the random drug screening protocols and offered absurd excuses for her
positive screens, such as vaping a nicotine substance or consuming Mountain Dew. The record
demonstrates that petitioner failed to submit to several screens and tested positive for marijuana
when she did submit to screens. Lastly, petitioner’s psychological evaluation report indicated a
“highly guarded” prognosis for attaining minimally adequate parenting due, in part, to her impaired
judgment and chronic substance abuse. Accordingly, it is clear that, despite the provision of several
services throughout the proceedings, petitioner failed to adequately comply or show progress,
thereby demonstrating that she was not likely to fully participate in an improvement period. As
such, we find no error here.

        Petitioner also argues that the circuit court erred in terminating her parental rights.
Petitioner argues that, instead, the circuit court should have placed the children with their
respective fathers and dismissed the case without terminating her parental rights, giving petitioner
the opportunity to request a modification of disposition if she “had evidence to convince the court
that there had been a change in circumstances and that a modification was in the best interests of

                                                  4
the children.” Petitioner also claims that, under the circumstances, imposing disposition pursuant
to West Virginia Code § 49-4-604(c)(5) would have been appropriate. 4 Petitioner contends this
disposition is particularly fitting since she is permitted to visit with the children at the fathers’
discretion and it would have allowed her to work towards regaining custody of the children. She
notes that there is no risk of disrupting any bonds of the children as they are not in foster
placements. Based on these assertions, petitioner concludes that “[t]here is no reason not to permit
the legal status of the children to allow [petitioner] to petition . . . for modification of . . . parenting
time” and that termination of her rights was erroneous.

        West Virginia Code § 49-4-604(c)(6) provides that circuit courts are to terminate parental
rights upon finding that there is “no reasonable likelihood that the conditions of neglect or abuse
can be substantially corrected in the near future” and that termination is necessary for the children’s
welfare. West Virginia Code § 49-4-604(d)(3) provides that a situation in which there is “[n]o
reasonable likelihood that [the] conditions of neglect or abuse can be substantially corrected”
includes when the abusing parent has

        not responded to or followed through with a reasonable family case plan or other
        rehabilitative efforts of social, medical, mental health, or other rehabilitative
        agencies designed to reduce or prevent the abuse or neglect of the child, as
        evidenced by the continuation or insubstantial diminution of conditions which
        threatened the health, welfare, or life of the child.

         The evidence demonstrates that there was no reasonable likelihood that petitioner could
correct the conditions of abuse and neglect in the near future as she failed to adequately respond
to services designed to reduce or prevent the abuse and neglect of her children. As shown above,
petitioner failed to consistently submit to drug screens throughout the proceedings and tested
positive for marijuana when she did submit to drug screens. Further, petitioner allowed the children
to stay in her home against court order, allowed her boyfriend to watch the children while she was
at work, and attempted to conceal the situation from her caseworker. This behavior is especially
concerning given that the conditions which led to the petition’s filing were based on petitioner
allowing the children to be supervised by inappropriate persons. While petitioner claims that her
parental rights should not have been terminated because the fathers retain their parental rights to
the children and can allow petitioner to visit with the children at their discretion, this Court has
held that “simply because one parent has been found to be a fit and proper caretaker for [the] child
does not automatically entitle the child’s other parent to retain his/her parental rights if his/her
conduct has endangered the child and such conditions of abuse and/or neglect are not expected to
improve.” In re Emily, 208 W. Va. 325, 344, 540 S.E.2d 542, 561 (2000). Finally, as demonstrated
above, petitioner filed a grievance against CPS wherein she denied responsibility for the


        4
            West Virginia Code § 49-4-604(c)(5) provides that

        [u]pon a finding that the abusing parent or battered parent or parents are presently
        unwilling or unable to provide adequately for the child’s needs, commit the child
        temporarily to the care, custody, and control of the department, a licensed private
        child welfare agency, or a suitable person who may be appointed guardian by the
        court.
                                                     5
circumstances which led to the petition’s filing. Based on the foregoing, it is clear that there was
no reasonable likelihood that petitioner could correct the conditions of abuse and neglect in the
near future and that termination was necessary for the children’s welfare. While petitioner claims
the circuit court should have imposed a less-restrictive alternative to the termination of her parental
rights, we have previously held that

               “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] may be employed without the use of intervening less restrictive
       alternatives when it is found that there is no reasonable likelihood under [West
       Virginia Code § 49-4-604(c)] that conditions of neglect or abuse can be
       substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d
       114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). In sum, the circuit court’s
findings are fully supported by the record below, and we find no error in the termination of
petitioner’s parental rights.

       For the foregoing reasons, we find no error in the decision of the circuit court, and its June
22, 2020, order is hereby affirmed.


                                                                                            Affirmed.

ISSUED: February 2, 2021


CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                                  6